993 So.2d 587 (2008)
Todd CROCKETT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0648.
District Court of Appeal of Florida, First District.
October 24, 2008.
Todd Crockett, pro se, Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's summary denial of his "Motion to correct illegal sentence credit for time served" filed pursuant to Florida Rule of Criminal Procedure 3.800(b). Because the record does not conclusively refute the appellant's claim, we reverse.
Upon a violation of probation and resentencing, an accused is entitled to prison credit for all time served on the charge prior to resentencing. See Swain v. State, 845 So.2d 314 (Fla. 2d DCA 2003). The appellant stated a facially sufficient claim for prison credit for time served on his charges prior to his violation of probation and resentencing, however, the trial court summarily denied the appellant's motion without providing any record attachments refuting his claim.
We therefore reverse the trial court's summary denial of the appellant's motion for prison credit and remand for the trial court to attach portions of the record that conclusively refute the appellant's claim or to award prison credit as the record dictates.
REVERSED AND REMANDED.
KAHN, VAN NORTWICK, and PADOVANO, JJ., concur.